Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art of record (in particular, US 20050013372 A1-Srinivasan (hereinafter referred to as “Sr”) does not disclose, with respect to claim 1, determining, based on the first information, whether to obtain second information for a sub-block of the current block, the second information of the sub-block specifying whether the bitstream contains transform coefficient information for the sub-block and wherein, based on the first information having a second value, the obtaining the second information for the sub-block of the current block is skipped.as claimed.  Rather, discloses a method for decoding a bitstream by a video decoding apparatus (Fig. 3), the method comprising: obtaining, by the video decoding apparatus from the bitstream, first information for a current block, the first information specifying whether the bitstream contains transform coefficient information for the current block ([0094], wherein flag indicates whether transform coefficients are present for the block); obtaining, by the video decoding apparatus from the bitstream, second information for a sub-block of the current block based on the first information having a first value([0095], wherein values is 1; discloses a syntax for a macroblock layer in [0022]. Data for macroblock is interpreted as information for subblock in [0071]. [0077] discloses signaling the motion vector for EACH macroblock. The signaling is interpreted as information for subblock. [0079] further discloses the macroblock layer syntax. [0080] discloses MVdata element which is interpreted as macroblock data with a value), the second information of the sub-block specifying whether the bitstream contains transform coefficient information for the sub block ([0094], wherein flag indicates whether transform coefficients are present for the 
. The same reasoning applies to claims 10, 17, and 19 mutatis mutandis.  Accordingly, claims 3-19 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487